| Et

PROTOCOLE D’ACCORD

n

{

ENTRE LES SOUSSIGNEES : L
ENTRE LES SOUSSIGNEES ;

Société Minière de Kilo-Moto SA (SOKIMO), société de droit congolais ayant le siège social
à Bunia et dont le siège administratif est situé au n°15, Avenue des Sénégalais, Commune de la
Gombe, Ville de Kinshasa, en République Démocratique du Congo, inscrite au RCCM n°
CD/BIA/RCCM/ 14-B-0356/Bunia, enregistrée sous Id, Nat. 4-128-N60251L ayant pour

: Numéro Impôt : A0805833A, BP.8498, représentée par son Directeutf Général, Monsieur

Augustin MPELA ;

| Ci-après dénommée « Soussignée de première part », d’une part ;

\

!: AJN RESOURCES INC, Société Publique de droit Canadiens listée én Bourse des valeurs

Canadiennes (« CSE») dont le siège social est situé au 200 - 17618 - 58 Avenue Surrey, BC
V3S 1L3, au Canada, représentée par Monsieur Klaus ECKHOF, Directeur Général ;

Ci-après dénommée « Soussignée de seconde part », d’autre part ; ÿ

La Soussignée de première part et la soussignée de seconde part ci-après dénommés
collectivement les “Parties” et individuellement ‘’Partie”?.

IL A ETE PRELABLEMENT EXPOSE CE QUI SUIT:
Ti

Attendu que la Soussignée de première part est propriétaire et bénéficiaire de certains intérêts
dans certains projets miniers situés en République Démocratique du Congo, décrits à l'annexe

;

\
Attendu que la Soussignée de seconde souhaite convertir les droits de la Soussignée de seconde
part à la Bourse et ainsi, la Soussignée de seconde part accepte volontiers ;

En conséquence, les Parties conviennent le présent protocole d’accord.
1. DEFINITIONS É
1.1 Dans le présent Protocole d’accord :

(a) Opération Financière désigne lengagement par AJN d’accompagner SOKIMO à
convertir ses différentes Droits de Participation Directe dans des différents projets
miniers en République Démocratique du Congé en « Actions » à Bourse des Valeurs

du Canada, en vue d’avoir accès à des financements « cash-flow# $

() Droits de Participation Directe : c’est l’ensemble des parts sociales et/ou des actions
détenues par SOKIMO dans les différents partenariats avec des Sociétés privées en
République Démocratique du Congo conformément à l’Acte Uniforme relatif au droit
de Société Commerciales et de Groupement d’Intérêt Economique tel que révisé à ce
jour (droit OHADA) ;

, } be

+
() Les « Projets » désignent les projets d’exploration minière comp#is dans la propriété et
énumérés à l’annexe « À » ci-après ; et .

(d) Le terme « biens » désigne et comprend :

(@) Les projets ; et 4

(Gi) Tous les droits et toutes les dépendances relatives aux projets, y éompris tous les droits
relatifs à l’eau, les droits de passage et les servitudes, enregistrées ou non enregistrées,
auxquels la Soussignée de première part a maintenant droit à l’égard de ceux-ci,

2. OBJET DU PROTOCOLE D’ACCORD À

2.1 Par le présent Protocole d’Accord, la Soussignée de première part se propose d’obtenir
de la Soussignée de seconde part la conversion de ses droits de Participation directe aux
projets miniers listés à l’annexe « À », en actions dans AJN, ce qui lui permet d’avoir
accès aux marchés financiers internationaux permettant ainsi la levée de fonds
conséquent pour financer et développer ses propres activités commerciales en
République Démocratique du Congo. #

2.2 La conversion de ces participations permettra à la Soussignée de seconde part d'émettre
des actions ordinaires représentant 60% des actions déjà émisses et en circulation et cela
après la clôture de la procédure de la levée de fonds (financement). Toutes les actions
devant être émises à la Soussignée de première seront soumises à une période de
détention légale de quatre (4) mois, et seront légalisées et pourraïent être soumises aux
exigences réglementaires en matière de blocage. ‘

2.3 La Soussignée de seconde part s'engage à maintenir les participation et les Projets
concernés par le présent protocole libres de tous privilèges et: charges résultant de
transaction (sauf les privilèges contestés de bonne foi par la Soussignée de seconde) et
en règle pour ce qui est de la réalisation et du dépôt ou du paiement en tenant lieu des
travaux d'évaluation et, si possible, en archivant tous les travaux d’évaluation effectués
sur les projets, en acquittant tous les impôts et taxes et en effectuant tout autre acte et
paiement éventuellement nécessaires à cet effet. .

\
5

3. FINANCEMENT

3.1. Parallèlement à ce protocole d’accord, la Soussignée de seconde part s’engage à lever
un minimum de 20.000.000 $SCND (dollars canadiens vingt millions) à un maximum de
40.000.000 $CND (dollars canadiens quarante millions) par l'émission de titres sous
forme d’actions (le «financement». $

CES
Ed
ET
D
4.1

4. REALISATION DE L’OPERATION

. Les parties conviennent que le financement, le transfert des droits de participation et
l’émission effective des actions dans AJN se fera aux lieu, date etseure à convenir dans
le contrat définitif.

4.2. La soussignée de première part s’engage à remettre à la Soussignée de seconde part,

tous les documents nécessaires attestant ses droits de participation dans les capitaux
sociaux des Société listées à l’annexe « À ». \
&

4.3. La soussignée de seconde part s’engage une fois toutes les conditions réunies à émettre

5.1.

au profit de la Soussignée de première part dans le cadre du financement afin que,
immédiatement après la clôture du financement, la Soussignée de première part détienne
un nombre d’actions ordinaires de la Soussignée de seconde part égal à soixante pour
cent (60%) d’actions alors émises et actions ordinaires en circulation.

DU TRANSFERT DES DONNÉES

Dès la signature du présent Protocole d’Accord, la Soussignée de seconde part s’engage
à mettre à la disposition de la Soussignée de première part de manière régulière et en
toute légalité les copies de toutes les cartes, rapports, résultats de sondage et autres
données et documents se rapportant à des travaux géologiques antérieurs réalisés par la
Soussignée de première part ou obtenus de tiers relatifs aux projets concernés par le
présent Protocole d’Accord.

i

DE LA GESTION | 5

- Conseil d’Administration : Les Parties conviennent que, dans lé cadre des organes de
gestion dans AJN et pour permettre à la Soussignée de première part d’avoir le contrôle
dans la gestion de la Société, elle donnera les noms de deux (2) candidats au Conseil
d'Administration et les trois (3) Administrateurs actuels de la Séussignée de seconde
part resteront membres. Le nouveau Conseil d'Administration gomprendra au moins
deux (2) Administrateurs qui ne sont ni membres de la haute direction, ni employés, ni
personnes de contrôle de deux Parties, afin de pouvoir former un comité de vérification
en conformité avec la Norme canadienne 52-110.

6.2. Comité de Gestion : après la clôture de cette transaction, ‘le nouveau Conseil

71
@)

d'Administration mettra en place un Comité de Gestion à Kinghasa, en République
Démocratique du Congo, pour gérer les projets.

7. DÉCLARATIONS ET GARANTIES DE LA SOUSSINEE DE PREMIERE
PART :

+ La Soussignée de première part déclare et garantit ce qui suit: &

Qu’elle est titulaire et propriétaire légal et effectif de l’ensemble des Droits de
Participation Directes déclarées dans chacun des Projets, tel qu’il est énoncé à l’annexe
« A », lesquels sont libres de tous privilèges, charges, créances et droits des tiers,
restrictions des droits de surface, dangers environnementaux et responsabilités
quelconques, sauf stipulation contraire dans l’annexe « À » ; °
Le.
NC
() Que les différents Projets ont été, à la connaissance de la Soussi née de première part,
dûment et régulièrement repris dans le présent Protocole d’Accord conformément aux
lois en vigueur du Pays dans lequel est située les concessions minières ; et sont en règle
conformément aux conditions de validité légales à la date de la signature des présentes
clauses et jusqu’aux dates fixées au regard de leurs noms respectifs dans l’annexe « A »
; \

(c) Que la conclusion du présent Protocole d’Accord n’entraînera péè de violation des lois
en vigueur ou de tout autre accord, instrument ou autre eñgagement auquel la
Soussignée de première part fait partie ;

() Qu'elle a pleinement le droit, l'autorité et la capacité de conclure le présent Protocole
d’Accord ; £

(e) Qu'elle s’engage en vue de l’aboutissement de l'Opération Financière à faire convoquer
une Assemblée Générale Extraordinaire pour l'obtention de toutes les approbations et
autorisations nécessaires et requis préalablement à la signature du Contrat définitif ;

(® Qu'elle s’engage aussi à obtenir les approbations et consentement de tous les organes
statutaires compétents de ses partenaires dans chaque Société Commune concernés par
l'Opération Financière ;

(g) Que la réalisation des transactions envisagées dans les présentes clauses ne sera pas
contraire à un engagement ou à une convention antérieure, ni ne constituera un
manquement à l’égard de AJN ou une cause de préjudice à subir par une tierce partie, ni
entraînera la création d’une charge en vertu des dispositions de tout contrat ou autre
convention auquel la Soussignée de première part fait partie ou par lequel la Soussignée
de première part est liée ou auquel elle est assujettie ;

() Qu'il n’y a pas à ce jour de réclamations défavorables ni de contestation concernant les
Droits de Participation Directe ou l’un des Projets à la connaissänce de la Soussignée
de première part encore moins aucune convention en suspens ni aucune option en cours
pour acquérir tout ou en partie de ceux-ci, et personne n’a aucune redevance ou autres
intérêts que ce soit dans la production de l’un quelconque des droits miniers constituant
le bien, à l’exception de ce qui est indiqué à l’annexe « A » : À

(@)  Qu’aucune procédure n’est en cours et la Soussignée de premièrepart n’a connaissance
d’aucun motif permettant d’engager une procédure quelconque menant à sa faillite ou à
toute autre loi régissant les affaires des personnes insolvables ; et

G) La Soussignée de première part a pleinement le droit et le pouvoir de signer le présent
protocole d’accord. r

7.2. Les déclarations et garanties contenues à la section 8.01 sont, fournies au bénéfice
exclusif de la Soussignée de seconde part, et tout manquement à l’une ou à plusieurs
d’entre elles peut être renoncé par lui en totalité ou en partie, à tout moment et sans
préjudice de ses droits sur toute autre violation de la même représentation ou de toute
autre déclaration ou garantie, ainsi que les déclarations et garanties contenues dans la
présente section, survivront à l’exécution du présent protocolé d’accord et de tout
transfert, cession, acte ou document supplémentaire concernant là propriété.

7.3. Qu'elle s’engage en cas de survenance d’un préjudice à indemniser la Soussignée de
seconde part de toute perte, dommage, coûts, actions et poursuites découlant de ou en
relation avec une violation de toute représentation, garantie, engagement, convention ou

h ‘Le
4
Û

+
condition faite par lui et contenue dans le présent Protocole d’Accord.

7.4. Qu’elle reconnaît et accepte que la Soussignée second part a conclu ce Protocole
d’Accord en se fondant sur les garanties, déclarations et autres cohditions générales du
présent Protocole d’ Accord, d’indemniser aux termes du présent, et, en plus de tout autre
recours qu’elle pourrait engager, la Soussignée de second peut déduire le montant de
ces pertes ou dommages de tout montant qu’il doit payer à la Soussignée de première
part aux termes du présent.

8. DÉCLARATIONS ET GARANTIES DE LA SOUSSIGNEE DE
SECONDE PART +

8.1 La Soussignée de seconde part déclare et garantit ce qui suit :

(a) Qu'elle dispose des pleins pouvoirs et de l’autorité pour signer le présent protocole
d’accord, qui ne contrevient à aucune loi en vigueur, ni à ses documents constitutifs, ni
à aucun contrat ou autre engagement auquel il fait partie ; et

(b) Que la conclusion du présent protocole d’accord et l'exécution de ses termes ont été ou
seront dûment autorisées par toutes les actions d’entreprise nécessaires, y compris la
résolution de son Conseil d’Administration. À

(a) Que la présente opération Financière est conforme à la Bourse fisancière du Canada ;

8.2 Que les déclarations et garanties énoncées à la section 7.1, sont fournies au bénéfice
exclusif de la Soussignée de seconde part et ce dernier peut renoncer à tout ou partie de
la violation de tout ou partie de ces obligations, à tout moment et sans préjudice de ses
droits à l’égard de toute autre violation de la même représentation ou de toute autre
déclaration ou garantie, ainsi que les déclarations et garanties contgnues dans la présente
section, survivront à l'exécution du présent.

9. DECLARATIONS COMMUNES

9.1 Les Parties conviennent préalablement à la signature du Contrât définitif procéder à
toutes les vérifications techniques et légales impératigés (Due diligence)
indispensable pour la réalisation de 1’Opération Financière dans les 90 (nonante)
jours à dater de la signature du présent Protocole d’Accord.

10 CONFIDENTIALITE

Les Parties reconnaissent que chacune fournira à l’autre des informations de nature non
publique, confidentielle et exclusive. Chacune des Parties (et-èurs administrateurs,
dirigeants, sociétés affiliées, représentants, mandataires et employés respectifs)
maintiendra la confidentialité de ces informations et ne divulguera pas ces informations
ni ne les utilisera à des fins autres que la réalisation des objectifs de la conversion
l'intégralité des droits, titres et intérêts de la Soussignée de première part à la Bourse

des valeurs canadiennes (« CSE»). &
Les clauses de confidentialités sus évoquées ne s’appliqueront pas aux informations qui:

(a) deviennent généralement accessibles au public en l'absence de violation de ce qui
précède ; .

(b) étaient disponibles sur une base non confidentielle pour une partie avant sa divulgation
conformément au présent protocole d’accord ; où
(c) devient disponible sur une base non confidentielle d’un tiers qui n’est pas tenu de garder

ces informations confidentielles. É

(d) La Soussignée de seconde part publiera un communiqué de presse concernant ce

protocole dès sa signature par les parties. Par la suite, chacune des Parties convient à ne
pas divulguer publiquement l'existence du présent protocole d’accord ou de l’une de ses
clauses sans en informer préalablement l’autre partie et obtenir le Consentement écrit de
l’autre partie à la divulgation proposée, sauf si cette divulgatiorhest requise par la loi
applicable, la politique ou la réglementation boursière, auquel cas; la partie qui envisage
la divulgation informera l’autre partie et obtiendra son consentement à la forme et au
contenu de cette divulgation, consentement qui ne sera ni refusé ni retardé de manière
déraisonnable. À

11 AUTRES GARANTIES $

11.1 Les parties aux présentes concluent leur accord et conviennent d’exécuter les autres

12
12.1

accords, cessions et assurances nécessaires, ou que l’avocat des parties juge nécessaires
pour donner effet à l’intention du présent protocole d’accord. Les parties aux présentes
doivent faire de leur mieux pour obtenir toutes les approbations réglementaires nécessaires
( compris celles de la Bourse des valeurs canadiennes (« CSE») ävant la clôture de la
transaction. Les parties s’engagent à coopérer afin de soumettre toute soumission à la
réglementation ou à la Bourse des valeurs canadiennes pour compléter le financement et
procéder à l’achat et à la vente de l'intégralité des droits, titres et intérêts de la Soussignée
de première part dans la propriété. \

LA
AVIS ET NOTIFICATIONS 1

Les avis et notifications sont réputés avoir été remis ou effectués s’ils ont été envoyés

de la façon et à l’adresse suivante :

4

À

À l’attention de la Soussignée de première part: Société Minière de Kilo-Moto SA

15, Avenue des Sénégalais BP

8498 Kinshasa 1, Kinshasa Gombe
République Démocratique du Congo
Email: augustinmpel ahoo.fr

À l'attention de la Soussignée de-seconde part : AJN Resources Inc”

200 — 17618 — 58 Aÿenue,
Surrey, BC V3S 1L3
Canada

Email: klauseckhof@ monaco.me

g

Eu égard à ce qui précède, toute partie peut, de temps à autre, par avis écrit, modifier son adresse
aux fins du présent paragraphe 12.01.

13
13.1

CONDITIONS GÉNÉRALES A

Le présent protocole d’accord peut être signé en plusieurs exempfaires ; chacun de ces
exemplaires, est réputé être un original lorsqu'il est signé, ces exemplaires constituent un
seul et même instrument et, nonobstant la date de l’exécution, sont réputés porter la même
date. Une copie électronique du présent protocole d’accord, signée par une partie, en
contrepartie ou autrement, est réputée constituer un document ‘tlûment signé, remis

7
i
comme un document exécutoire de la partie ainsi signée, nonobstant toute variation dans
les dates d'exécution.

13.2 Le présent protocole d’accord constitue l’ intégralité de l’accord entre parties concernant
la propriété. Aucune représentation ou incitation n’a été faite, sauf comme indiqué dans les
présentes clauses. Aucune modification, altération ou modification de ce protocole
d’accord ne lie les deux parties tant qu’un mémorandum écrit en ce.sens n’a pas été signé
par les parties. Le présent protocole remplacera tous les accords antérieurs écrits, oraux ou
implicites intervenus entre parties ou entre Parties en ce qui concerne les questions
abordées dans le présent document. \

13.3 Le présent Protocole d’Accord est axé sur le temps. #

13.4 Les titres des sections du présent protocole d’accord ne sont pas réputés faire partie de
celui-ci, mais sont considérés comme ayant été utilisés uniquement à des fins de
commodité. \

13.5 Dans la mesure du possible, chaque disposition du présent protocèle d’accord doit être
interprétée de manière à être efficace et valide en vertu de la loi en:vigueur. Toutefois, si
une disposition est interdite en vertu de la loi ou est invalide en vertu de la loi en vigueur,
cette disposition n’est inefficace que dans la mesure d’interdiction ou invalidité, sans
invalider le reste de cette disposition ni les autres dispositions du présent protocole.

13.6 L’annexe du présent protocole d’accord doit être interprétée $omme faisant partie
intégrante de celui-ci dans la même mesure que si elle était énoncée textuellement dans les
présentes. Les termes définis dans le présent protocole d’accord auront la même
signification que dans l’annexe.

13.7 Le présent protocole d’accord sera régi et interprété conformément aux lois de la province
de la Colombie-Britannique. Les parties reconnaissent par les préseries la compétence des
tribunaux de la province de la Colombie-Britannique et acceptent de soumettre tout litige
et différents relatifs au présent protocole aux tribunaux de la province de la Colombie-
Britannique.

13.8 Le présent protocole d’accord bénéficie et lie les parties aux présentes clauses et leurs
héritiers, exécuteurs, administrateurs, successeurs et ayants droits réspectifs.

13.9 Les parties conviennent et exigent expressément que ce Protocole d’Accord et tous les
documents qui s’y rapportent soient rédigés en anglais et en français.

EN FOI DE QUOI, le présent Protocole d’Accord a été signé par les parties, le 18 janvier
2020.

La Soussignée de seconde part : La Soussignée de première part :

AJN ie WE SINC. cross \ , DE KILO-MOTO
Par: à

re autorisée à ÉtpeE Personne aulorisé

Pi

ANNEXE « A »

\

Le protocole d’accord conclu entre la Société minière de Kilo-Moto,SA, en qualité de la

Soussignée de première, et AJN Resources Inc.

signé le 15 janvier 2020.

Les concessions minières qui composent la propriété sont situés en Rép:
. du Congo.

, en qualité de la Soussignée de seconde part,

ublique démocratique
\

Ÿ
La Soussignée de première part détient l'intérêt déclaré dans chacun des projets d'exploration
minière suivants (collectivement, les «projets») :

\

N° | Dénomination | N° des Permis | Description & Localisation Intérêts
PE5047, PES057, | Six permis d'exploitation contigus colivrant
PE12709, environ 1 260 km? situés dans la ceinture de
01 | Project Moku | PE12710, roches vertes Kilo-Moto, dans la province du | 35%
Goldmines PE12711, Haut Uele, au nord-est de la RDC
{SMB) PE12712 Al
Comprend le projet Giro Gold, le gisement
02 | Project Giro | PE5049, PE5046 | Giro Gold Kebigada et le gisement Giro Gold | 35%
Goldfields Douze Match :
Project WANGA PES056, PE5054, | Situé dans la ceinture de roches vertes Kilo-
03 PES5045, PE5069, | Moto, dans la province du Haut Uele, au | 35%
PES050, PE13062 | nord-est de la RDC. À
04 | Projet Kibali Gold | PE 5052 Barrick Gold Kibali Gold Mine in the. Kilo | 10%
(Barrick) PE 5073 Moto Belt Ke,
PE 5088
PE 11447
PE 11467
PE 11468 n
PE 11469 °
PE 11470 D
PE 11471
PE 11472
King Leopold Mine
Projet Nizi Gold PE5109
05 30%
PE 5110 %
| PE5081, PE5077, | Comprend les projets Kodo Nord, Kodo Main
PE5079, PE5078 | et Kodo Sud. Situé dans la partie orientäle de | 100%
06 | Project Zani-Kodo Moto-Zani Goldfields, dans le Cratgn du
Nord - Est du Congo près de Mwana, en RDC.
07 | Kibali Sud 30%

||
|
ANNEXE « A» (fl à |
Le protocole d'accord conclu entre la Société minière de K 1o-Moto,SA, en qualité de la
! Soussignée de première, et AJN Resources Inc., en qualité de la Soussignée de seconde part,
signé le 15 janvier 2020.

Les concessions minières qui composent la propriété sont situés ‘eh République démocratique
| du Congo. À

| || .
| | Li |

La Soussignée de première part détienit l'intérêt déclaré dans chacun des projets d’exploratiôn

minière suivants (collectivement, les «projets») : |

ji 1 À
N°! Dénomination | N° des Permis. | Description & Localis: tion Intérêts ]
|PE5047, PE5057, | Six permis d'exploitation ci ntigus colivrant
|PE12709, environ 1 260 km? situés dans | ceinture de
| [01 | Project Moku ||PE12710, roches vertes Kilo-Moto, dans | province du | 35%
Goldmines |PE12711, Haut Uele, au nord-est de la RDC
[ (SM) _ PE12712 [l| À
F | Comprend le projet Giro € Id le gisement 1
, | 02 | Project Giro ||PES049, PES046 | Giro Gold Kebigada et le gi im nt GIrb Gold | 35%
| Goldfields Douze Match [1 :
| Project WANGA TpESOSE, PEU, | Situé dans la ceinture de ri £hes vertes Kilo-
: [03 IPES045, PE5069, | Moto, dans la province (il Haut Uele, au | 35%
PES050, PE13062; nord-est de la RDC.  :
LE —— = ren
! lo4 | Projet Kiball Gold | |PE 5052 Barrick Gold Kiball Gold Mine in the., kilo | 10%
{Barrick) PE 5073 Moto Belt | #
PE 5088
\PE 11447 |
| PE 11467 |
| PE 11468 | À
| (PE 11469 à
IPE 11470 #
| PE 11471 |
| | PE 11472 |
King Leopold Mine TT
Projet Nizl Gold PE5109 A
\| 05 ‘ 30%
| PE 5110 | +
||
le
| PES081, PE5077, | Comprend les projets Koda Nord, Koda Main |
PES079, PE5078 | et Kodo Sud. Situé dans la p rtielorlentäle de | 100%
06 | Project Zani-Kodo Moto-Zani Goldfields, dans le Cratgh du
Nord - Est du Congo près de Mwäna, en RDC.
Cor | Kiball Sud L a 30%

4 8

